Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-7 are dependent on claim 1), an optical imaging lens comprising a first lens element, a second lens element, a third lens element and a fourth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third and fourth lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element has positive refracting power; a periphery region of the object-side surface of the second lens element is convex; an optical axis region of the image-side surface of the third lens element is 
HFOV*Fno/EFL≤2.400°/mm; as recited in claim 8 (where claims 9-14 depend from claim 8), an optical imaging lens comprising a first lens element, a second lens element, a third lens element and a fourth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third and fourth lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element has positive refracting power; a periphery region of the object-side surface of the second lens element is convex; a periphery region of the image-side surface of the third lens element 1s convex; an optical axis region of the image-side surface of the fourth lens element is concave; one of the object-side surface and the image-side surface of the fourth lens element is aspherical surface; lens elements having refracting power of the optical imaging lens consist of the four lens elements described above; a half field of view of the optical imaging lens is represented by HFOV; a F-number of the optical imaging lens is represented by Fno; an effective focal length of the optical imaging lens is represented by EFL; and the optical imaging lens satisfies inequality: 

One of the closest prior art is to Chang et al (U.S. Patent Pub. 2017/0351061 A1), which meets the structural limitations of at least independent claims 8 and 15, but fails to meet the conditional statement of the claimed invention (of all three independent claims 1, 8 and 15) of HOV*Fno/EFL≤2.400°/mm. Many of the cited prior art is similar to or recites the structural limitations, but all fail to teach the conditional statement of HOV*Fno/EFL≤2.400°/mm.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 11-7-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patent Pubs. directed to various arrangements of optical imaging lens systems, which have four lens elements, but fails to teach and/or fairly suggest the combination of claimed elements, with the conditional statement of the claimed invention:

	Tang et al			U.S. Patent Pub. 2011/0058089 A1
	Chen et al			U.S. Patent Pub. 2015/0153545 A1
	Wang et al			U.S. Patent Pub. 2015/0160437 A1
	Wang et al			U.S. Patent Pub. 2015/0185438 A1
	Gong et al			U.S. Patent Pub. 2015/0185439 A1
	Chen et al			U.S. Patent Pub. 2015/0212287 A1
	Chen et al			U.S. Patent Pub. 2015/0260950 A1
	Chen et al			U.S. Patent Pub. 2015/0260955 A1
	Chen et al			U.S. Patent Pub. 2016/0116704 A1
	Hsu et al			U.S. Patent Pub. 2016/0131868 A1
	Yeh et al			U.S. Patent Pub. 2016/0182779 A1
	Hsu et al			U.S. Patent Pub. 2016/0191764 A1
	Chiang et al			U.S. Patent Pub. 2016/0274330 A1
	Chang et al			U.S. Patent Pub. 2016/0316116 A1
	Chen et al			U.S. Patent Pub. 2017/0097490 A1
	Tang et al			U.S. Patent Pub. 2017/0038556 A1
	Jhang et al			U.S. Patent Pub. 2017/0269328 A1
	Jhang et al			U.S. Patent Pub. 2017/0269329 A1
	Jhang et al			U.S. Patent Pub. 2017/0269330 A1
	Jhang et al			U.S. Patent Pub. 2017/0269331 A1
	Chang et al			U.S. Patent Pub. 2017/0351061 A1
	Bone et al			U.S. Patent Pub. 2018/0196228 A1
	Huang et al			U.S. Patent Pub. 2019/0113712 A1
	Hsieh et al			U.S. Patent Pub. 2019/0285848 A1
	Hsieh et al			U.S. Patent Pub. 2019/0285849 A1
	Liao et al			U.S. Patent Pub. 2019/0377158 A1
	Gong et al			U.S. Patent Pub. 2020/0166731 A1
	Chen et al			U.S. Patent Pub. 2020/0209524 A1
	Chen et al			U.S. Patent Pub. 2020/0209550 A1
	Chen et al			U.S. Patent Pub. 2020/0209551 A1
	Chen et al			U.S. Patent Pub. 2020/0285024 A1.	
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner 
Art Unit 2872